Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dang, et al., US 2017/0293304 A1, in view of Nelson, et al., US 2015/0321694 A1.
As per Claim 1, Dang teaches an apparatus (¶¶ 25-26) comprising: 
a guidance line generator to generate a guidance line for operation of a vehicle during a second operation on a field (¶ 32; as tractor 100 moves over “a field”), the guidance line based on (1) a field map generated from location data collected during a first operation in the field, the field map including locations of a plurality of crop rows (¶¶ 32, 51) and (2) an implement of the vehicle, the implement to perform the second operation on the field (¶ 32); and 
a drive commander to cause the vehicle to traverse the field along the guidance line (¶ 26; “automatic steering system”).  

As per Claim 2, Dang does not expressly teach that the guidance line generator is to generate the guidance line based on an operational width of the implement.  Nelson teaches that the guidance line generator is to generate the guidance line based on an operational width of the implement (¶¶ 31-32; based on measurements).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, Dang teaches that the implement commander is to cause portions of the implement to perform the second operation upon crop rows which have not been operated upon (¶ 98; as the vehicle approaches “new positions 250” of Figure 17).
As per Claim 4, Dang teaches that the first operation is at least one of a planting operation or a strip till operation, and the second operation is an operation that follows the first operation (¶ 32; for plowing and then seeding).
As per Claim 5, Dang further teaches an operation performance tracker to store operation performance data, the operation performance data indicating locations at which the second operation was performed by the implement (¶¶ 104, 108).
As per Claim 6, Dang teaches that the guidance line is to account for at least one of a curvature or contour of the field (¶¶ 32, 35).

As per Claim 8, Dang further teaches a user interface configurator to cause a user interface in a cab of the vehicle to display a portion of the field map and the guidance line (¶¶ 26, 35).
As per Claim 9, Dang the field map is generated based on GPS data, inertial data, and implement sensor data during the first operation (¶ 51).
As per Claim 10, Dang teaches a computer readable storage medium comprising computer readable instructions that, when executed, cause a processor (¶ 104; guidance processor 6 of Figure 18) to: 
generate a guidance line for operation of a vehicle during a second operation on a field (¶ 32; as tractor 100 moves over “a field”), the guidance line based on (1) a field map generated from location data collected during a first operation in the field, the field map including locations of a plurality of crop rows (¶¶ 32, 51) and (2) an implement of the vehicle, the implement to perform the second operation on the field (¶ 32); and 
cause the vehicle to traverse the field along the guidance line (¶ 26; per the “automatic steering system”).  
Dang does not expressly teach causing the implement to perform the second operation as the vehicle traverses the field along the guidance line.  Nelson teaches causing the implement to perform the second operation as the vehicle traverses the field along the guidance line (¶¶ 76-77; as sensor 240 moves along the field in Figure 2A).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, Dang does not expressly teach that generating the guidance line is based on an operational width of the implement.  Nelson teaches that generating the guidance line is based on an 
As per Claim 12, Dang teaches that the instructions, when executed, cause the processor to cause portions of the implement to perform the second operation upon crop rows which have not been operated upon (¶ 98; as the vehicle approaches “new positions 250” of Figure 17).
As per Claim 13, Dang teaches that the first operation is at least one of a planting operation or a strip till operation, and the second operation is an operation that follows the first operation (¶ 32; for plowing and then seeding).
As per Claim 14, Dang teaches that the instructions, when executed, further cause the processor to store operation performance data, the operation performance data indicating locations at which the second operation was performed by the implement (¶¶ 104, 108).
As per Claim 15, Dang teaches that the guidance line is to account for at least one of a curvature or contour of the field (¶¶ 32, 35).
As per Claim 16, Dang teaches a method (¶¶ 30-31) comprising: 
generating a guidance line for operation of a vehicle during a second operation on a field (¶ 32; as tractor 100 moves over “a field”), the guidance line based on (1) a field map generated from location data collected during a first operation in the field, the field map including locations of a plurality of crop rows (¶¶ 32, 51) and (2) an implement of the vehicle, the implement to perform the second operation on the field (¶ 32); and 
causing the vehicle to traverse the field along the guidance line (¶ 26; per the “automatic steering system”). 
Dang does not expressly teach causing the implement to perform the second operation as the vehicle traverses the field along the guidance line. Nelson teaches causing the implement to perform the second operation as the vehicle traverses the field along the guidance line (¶¶ 76-77; as sensor 240 
As per Claim 17. The method of claim 16, Dang does not expressly teach that generating the guidance line is based on an operational width of the implement.  Nelson teaches that generating the guidance line is based on an operational width of the implement (¶¶ 31-32; based on measurements).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 18, Dang further teaches causing portions of the implement to perform the second operation upon crop rows which have not been operated upon (¶ 98; as the vehicle approaches “new positions 250” of Figure 17).
As per Claim 19, Dang teaches that the first operation is at least one of a planting operation or a strip till operation, and the second operation is at least one of a spraying operation, a harvesting operation, a fertilizing operation, a planting operation, a strip till operation, or a planting without till operation (¶ 32; for plowing and then seeding).
As per Claim 20, Dang teaches that the guidance line is to account for curvature of the field (¶¶ 32, 35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661